DETAILED ACTION
Claims 1-8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (63/081,280) under 35 U.S.C. 119(e) is acknowledged.

Examiner Note
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The examiner additionally notes multiple grounds of prior art rejection set forth below due to claim breadth.  As will be seen, because the examiner has already rejected the full set of claims under Yancey, the examiner has not fully addressed all dependent claims with respect to Moradi at this time.  However, this is not an indication that the unaddressed claims are allowable over Moradi.  Should applicant amend to overcome Yancey (in a manner other than simply writing a dependent claim into independent form), the examiner will reject any remaining dependent claims with respect to Moradi at that time, where possible.  Any new dependent claim rejections based on Moradi will be necessitated by applicant's amendment to overcome Yancey.  The examiner is not required to make any rejections based on Moradi at this point in time but has done so only to expedite prosecution.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0012], in the 2nd to last line, insert --and-- after the comma.
In paragraph [0012], 2nd to last line, replace “to” with --for--.
In paragraph [0023], replace “element” with --elements--.
In paragraph [0028], line 5, replace “mIPU’s reconfigurability” with
--reconfigurability of a messaging based Intelligent Processing Unit (m-IPU)--, which has support in the provisional application (63/081,280).  An abbreviation should not appear without fully spelling it out.
In paragraph [0029], line 5, insert --and-- after the comma.
In paragraph [0031], the second “sentence” is grammatically incorrect and must be reworded (without adding new matter).
In paragraph [0031], at the end, either replace “much” with --many-- OR replace “activities” with --activity--.
In paragraph [0035], the language between the semicolon in line 3 and the period in line 5 is grammatically incorrect and must be reworded (without adding new matter).
In claim 40, line 4, it appears that --directions-- should be inserted after “down”.
In paragraph [0042], replace “44 bit” with --44-bit-- (insert hyphen).
In paragraph [0043], line 6, insert --and-- after “message”.
In paragraph [0044], line 1, replace “FIFOs” with --FIFO--.
In paragraph [0044], 2nd to last line, delete “we use” and insert --is used-- before “to”.
In paragraph [0048], line 3, replace “Blocks” with --a Block--.
In paragraph [0052], line 1, line 2, replace “Blocks” with --a Block--.
Paragraph [0052] appears to be entirely redundant give the language of paragraph [0048].  Thus, paragraph [0052] should be deleted.
In paragraph [0054], line 3, replace “network, once” with --network.  Once--.
Appropriate correction is required.

Drawings
All replacement FIGs submitted on January 3, 2022, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), even where black appears to be used, and also because applicant’s drawings are blurry/noisy.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to remove all blur and use only black and white.  The examiner notes that FIG.8 is largely illegible due to blur.
The replacement drawings submitted on January 3, 2022, are objected to because of the following minor informalities:
In FIG.1, in box 12, the left most box labeled “Host Interface” should be widened so as to fit “Interface” in a single line.
In FIG.4, in cycles 8-9, it appears that “24” should be replaced with --22-- (which is 1*6+2*8).
In FIG.6, replace both instances of “Incomiing” with --Incoming--.
In FIG.10, replace “mIPU” with --m-IPU-- for consistency with the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 22 (paragraph [0029]).
Replacement FIGs.1 and 4 submitted on January 3, 2022, are objected to for failing to comply with 37 CFR 1.84(p)(3), which states that "Numbers, letters, and reference characters…should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines."  Specifically:
In FIG.1, the box labeled “SiteO” obscures the ‘0’ beneath it.  Please relocate this label.
In FIG.4, in cycles 4 and 6, make sure none of numbers 5, 7, 6, and 8, are partially obscured.
Replacement FIGs.2 and 6 submitted on January 3, 2022, are objected to for failing to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  Specifically:
In FIG.2, The words “Messages” to the left of component 32, and all words inside the rectangles in top portion 30 must be rotated 180 degrees.
In FIG.6, “Incoming Local Message” to the left of the Local Outbox must be rotated 180 degrees.
Replacement FIGs.2 and 9-10 submitted on January 3, 2022, are objected to for failing to comply with 37 CFR 1.84(m), which states that “solid black shading areas are not permitted, except when used to represent bar graphs or color”, and/or with 37 CFR 1.84(L), which requires that text be in black.  Applicant incorrectly includes black-shading, in some cases with white text thereon, which is not permitted.  If applicant wishes to use shading, the examiner recommends hatching, although any text should be in black and within an unshaded portion of the shaded components.
FIGs.1-2 and 8 submitted on January 3, 2022, are objected to because at least some text is too small.  37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text does not satisfy this requirement.  Applicant is asked to enlarge the text where feasible, i.e., where there is room to increase text size with the existing boundaries, please do so.  The examiner does not expect applicant to redraw the entire figure just to enlarge text.  However, where there is room in the existing footprint, the text should be increased for easier readability.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 4, replace “node” with --of the nodes-- to use consistent language.
Insert --and-- after the semicolon in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 7, “the node”.  There are multiple nodes in claim 1 and it is unclear which is being referred to.  Does applicant mean --each of the nodes--?
In claim 8, last line, “the message”.  There are multiple messages in lines 2 and 4 and it is unclear which is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey, U.S. Patent Application Publication No. 2008/0120260 A1.
Referring to claim 1, Yancey has taught a reconfigurable computer architecture (FIG.1), including: a reconfigurable chip (FIG.1, at least 102A); wherein nodes are interconnected using a virtual interconnection (FIG.3 shows one example configuration, but nodes can be configured in many different ways.  In FIG.3, there is not a direct interconnection between nodes N1 and N5, for instance, but there is a virtual interconnection through intermediate node N2); wherein each node stores a source address and a destination address (from paragraph [0023], a source node communicates with a destination node by creating a packet (FIG.5) that includes the source address 502 and destination address 504.  As this packet 500 is output by a node, the information of the packet, including the addresses are necessarily in the node to be put into the packet); wherein the nodes communicate with one another using message passing (see paragraphs [0023]-[0024]).
Referring to claim 4, Yancey has taught the reconfigurable computer architecture of claim 1, wherein the reconfigurable computer architecture facilitates segmentation of tasks to distributed parallel units (see paragraph [0022].  Multiple networks may be set up to work on different tasks simultaneously).
Referring to claim 5, Yancey has taught the reconfigurable computer architecture of claim 1, wherein the reconfigurable computer architecture is reconfigurable at run-time (see at least the abstract and paragraph [0016].  The reconfiguration is dynamically performed, at run-time, by sending configuration packets among the nodes).
Referring to claim 6, Yancey has taught the reconfigurable computer architecture of claim 1, wherein any computing core can be connected to another at run-time (see FIGs.3-4 and paragraphs [0020]-[0022].  Nodes may be connected in a variety of ways to build different networks).
Referring to claim 7, Yancey has taught the reconfigurable computer architecture of claim 1, wherein the node corresponds to a Site (a site is simply a point of an occurrence or event.  Each node in Yancey is a site where neuron processing is performed involving at least weight(s) and input(s), as known).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Khasanvis et al., “Self-Similar Magneto-Electric Nanocircuit Technology for Probabilistic Inference Engines”, IEEE Transactions on Nanotechnology, Vol.14, No.6, November 2015, pp.980-991 (herein referred to as Khasanvis).
Referring to claim 2, Yancey has taught the reconfigurable computer architecture of claim 1, but has not taught wherein the reconfigurable computer architecture includes a Probabilistic Magneto-Electric Computing framework.  However, such a framework is taught by Khasanvis as an alternative to CMOS Boolean implementation that is smaller and faster and operates with lower power (see section VIII, first paragraph).  This technology is disclosed to be useful for probabilistic graphical models for learning and reasoning with uncertainty in cognitive computing (see abstract).  As a result, to efficiently implement a probabilistic graphical model for cognitive computing in Yancey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yancey such that the reconfigurable computer architecture includes a Probabilistic Magneto-Electric Computing framework.
Claim 3 is rejected for similar reasons as claim 2.  Also, note that any FPGA, node therein, or collection of nodes therein, form a processor for processing packets of information and outputting results.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Little, U.S. Patent Application Publication No. 2012/0134363 A1.
Referring to claim 8, Yancey has taught the reconfigurable computer architecture of claim 1, but has not taught wherein message passing corresponds to a gossip protocol, wherein messages are sent randomly to receiver nodes, wherein the receiver nodes then send the messages to other receiver nodes until a target node receives the message.  However, Little has taught a gossip communication protocol, which enables a single node to communicate with a large number of additional nodes (including random intermediate nodes and destination nodes) in a resilient way that distributed load (see paragraphs [0020] and [0029]).  This would be useful in Yancey because nodes are sending configuration instructions to one another as well as data to process and knowledge of the interconnections does not necessarily need to be known by each of the nodes.  A message with a destination tag may simply be randomly transmitted to next nodes and eventually, directly, or through an intermediate node, the destination node will receive the message.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yancey such that message passing corresponds to a gossip protocol, wherein messages are sent randomly to receiver nodes, wherein the receiver nodes then send the messages to other receiver nodes until a target node receives the message.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moradi et al., U.S. Patent Application Publication No. 2018/0139153 A1 (herein referred to as Moradi).
Referring to claim 1, Moradi has taught a reconfigurable computer architecture, including: a reconfigurable chip (see FIG.1, chip 6, and paragraph [0064]); wherein nodes are interconnected using a virtual interconnection (FIG.1 shows cores 10.  These cores are not directly connect to other cores on the same chip or to other cores of a different tile 6.  However, the cores may communicate by establishing source and destination addresses and, thus, a virtual connection, and through use of routers (see paragraph [0065])); wherein each node stores a source address and a destination address (see paragraph [0065], where a CAM within the node stores a source address and an LUT in the node stores a destination address); wherein the nodes communicate with one another using message passing (see paragraph [0065] and the abstract).
Referring to claim 6, Moradi has taught the reconfigurable computer architecture of claim 1, wherein any computing core can be connected to another at run-time (see FIGs.1 and 8.  Cores are connected to other cores on the same chip through router R2 and to other cores on other chips through router R3).
Referring to claim 7, Moradi has taught the reconfigurable computer architecture of claim 1, wherein the node corresponds to a Site (a site is simply a point of an occurrence or event.  Each core/node in Moradi is a site for processing).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura, 2019/0156180, has taught mapping a neural network model to an array of cores, where cores in a first layer send messages for processing to cores in a next layer, where the messages include destination and previous (current source) addresses.
Zhou, 2019/0228308, has taught a machine learning accelerator in which nodes of an array send messages to destination nodes.
Lie, 2019/0258921, has taught interconnect PE array ASICs to form a larger interconnected array in which messages are sent to destinations.
Gray, 2018/0287964, has taught coupling multiple FPGAs with core arrays and routers.
Shao, “Lab 2…”, has taught the Gemmini systolic accelerator including tiles of PEs that may be loaded/preloaded with data to carry out matrix multiplication for convolution.
Wikipedia has taught the basis of the gossip protocol.
Khasanvis, “Physically Equivalent…”, has taught a magneto-electric nanoarchitecture for probabilistic reasoning.
Yang, “Stochastic…”, has taught a stochastic magnetoelectric neuron for temporal information encoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183